United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION,
Barbourville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-200
Issued: April 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 5, 2012 appellant filed a timely appeal from an October 24, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) which denied his
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained hearing loss causally related
to factors of his federal employment.
On appeal, appellant contends that he sustained work-related hearing loss for which he
required hearing aids.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 27, 2012 appellant, then a 56-year-old coal mine safety and health inspector,
filed an occupational disease claim (Form CA-2) under OWCP File No. xxxxxx050. On
April 10, 2010 he first realized that his hearing loss in both ears was caused by noise exposure
from mining equipment at the employing establishment.2
In an undated statement, appellant related that during 70 percent to 90 percent of his
career he was exposed to noise 8 to 10 hours a week. His current job duties required him to be
around loud equipment noise approximately 40 hours a week, 8 to 6 hours a day. Appellant
wore hearing protection. He had difficulty hearing conversations with his family and coworkers
and had ringing in both ears. Appellant had no prior complications or complaints related to
hearing loss and received no treatment for this condition.
Appellant submitted hearing conversation annual audiograms from September 6, 2000 to
March 12, 2012 which showed hearing loss and recommended continued annual testing. He also
submitted documents related to his prior hearing loss claim under OWCP File No. xxxxxx716,
including Dr. Arnold’s October 18, 2010 report.
In a March 28, 2012 memorandum, the employing establishment stated that commencing
in 1988 appellant was exposed to excessive hazardous equipment noise while performing his
work duties based on noise survey results.
By letter dated June 28, 2012, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that he submit additional factual and medical
evidence to establish that his hearing loss was due to exposure to hazardous noise after
October 18, 2010, the date of Dr. Arnold’s evaluation. On June 28, 2012 OWCP also requested
that the employing establishment respond to appellant’s allegations and provide a copy of all
medical examinations pertaining to his hearing or ear problems, including any preemployment
examinations and audiograms.
In a July 9, 2012 statement, appellant described the development of his hearing loss
beginning on April 10, 2010, which he attributed to noise exposure at the employing
establishment. He contended that his condition continued to worsen due to the exposure.
Earmuffs and earplugs were provided, but were not sufficient when noise levels exceeded certain
decimals.
In e-mails dated August 6 and 8, 2012, the employing establishment stated that from
March 2008 to March 2012 appellant worked as a mine safety and health specialist until he
moved to its ventilation group as a ventilation specialist. Both positions had the same
2

On April 12, 2010 appellant filed a Form CA-2 under OWCP File No. xxxxxx716 alleging that on April 8, 2010
he realized that his hearing loss in both ears was caused by noise exposure from mining equipment at the employing
establishment. In a November 17, 2010 decision, OWCP denied his claim. It relied on an October 18, 2010 medical
report of Dr. Henry G. Arnold, Jr., a Board-certified otolaryngologist and OWCP referral physician, who found that
appellant’s bilateral high frequency sensorineural hearing loss was not causally related to his federal employment.
In a December 23, 2010 decision, OWCP denied appellant’s request for further merit review of his claim pursuant to
5 U.S.C. § 8128(a).

2

descriptions and functional job requirements as appellant’s prior coal mine inspector position.
While working as a ventilation specialist, appellant was exposed to various mine machinery at
83.8 decibels (dBAs) to 115.5 dBAs four hours a day, approximately three days a week. He was
exposed to noise from underground mining equipment 28 to 30 hours a week while working as a
mine safety and health specialist. The employing establishment submitted a copy of this
position.
On August 22, 2012 OWCP referred appellant to Dr. Frank B. Little, Jr., a Boardcertified otolaryngologist, for a second opinion evaluation. It prepared a statement of accepted
facts (SOAF) which noted that he was exposed to noise from mining equipment from
October 2000 to the present and in his nonfederal employment from 1980 to 1998. OWCP also
noted the noise level information provided by the employing establishment.
In a September 18, 2012 form report, Dr. Little stated that an audiogram was completed
on September 4, 2012 which revealed the following dBA losses at 500, 1,000, 2,000 and 3,000
hertz: 25, 45, 70 and 70 for the right ear and 25, 40, 70 and 75 for the left ear. Speech
discrimination thresholds were 25 dBAs bilaterally and the auditory discrimination score was 92
percent for the right ear and 88 percent for the left ear. Dr. Little also reported that appellant’s
physical examination findings were within normal limits. He diagnosed sensory hearing loss,
stating that there was no significant change since 2010. Dr. Little advised that appellant’s
workplace exposure was of sufficient intensity and duration to have caused the hearing loss in
question. He recommended noise protection and hearing aids. Dr. Little listed that the statement
requiring him to provide an opinion as to whether the diagnosed condition was or was not due to
noise exposure encountered in appellant’s federal employment was not applicable.
On September 18, 2012 OWCP’s medical adviser reviewed the medical record. He
advised that appellant did not have any hearing loss due to noise exposure in his federal
employment based on Dr. Arnold’s October 18, 2010 report and the September 4, 2012
audiogram. The medical adviser concluded that a Form CA-51 report could not be prepared.
In an October 24, 2012 decision, OWCP denied appellant’s hearing loss claim. It found
that the weight of the medical opinion, as represented by Dr. Little’s September 18, 2012 report,
did not establish that his hearing loss was caused by noise exposure in his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).

3

have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7 The mere fact that work activities may produce symptoms
revelatory of an underlying condition does not raise an inference of an employment relation.
Such a relationship must be shown by rationalized medical evidence of a causal relation based
upon a specific and accurate history of employment conditions which are alleged to have caused
or exacerbated a disabling condition.8
ANALYSIS
There is no dispute that appellant was exposed to loud noise while working at the
employing establishment. The issue is whether such exposure caused his diagnosed hearing loss.
The Board finds that this case is not in posture for decision.
OWCP relied on the report of Dr. Little, a Board-certified otolaryngologist and an OWCP
referral physician, to deny appellant’s hearing loss claim. In his September 18, 2012 form
report, Dr. Little presents internally inconsistent findings. He diagnosed sensory hearing loss
and stated that there was no significant change since 2010. Dr. Little also stated that appellant’s
workplace exposure was sufficient in intensity and duration to have caused his hearing loss. He
noted that the statement requiring him to provide an opinion as to whether appellant’s hearing
loss was or was not due to noise exposure encountered in his federal employment was not
applicable.
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden to establish entitlement to compensation, OWCP shares the
responsibility in the development of the evidence.9 When OWCP selects a physician for an
opinion on causal relationship, it has an obligation to secure, if necessary, clarification of the

5

D.U., Docket No. 10-144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB
623 (2000).
6

I.R., Docket No. 09-1229 (issued February 24, 2010); W.D., Docket No. 09-658 (issued October 22, 2009); D.I.,
59 ECAB 158 (2007).
7

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007); Solomon Polen, 51 ECAB
341 (2000).
8

Patricia J. Bolleter, 40 ECAB 373 (1988).

9

P.K., Docket No. 08-2551 (issued June 2, 2009).

4

physician’s report and to have a proper evaluation made.10 OWCP referred appellant to
Dr. Little for examination and opinion on causal relation. It has the responsibility to obtain a
report that will resolve the issue of whether his hearing loss was caused by his federal
employment.11 Dr. Little’s opinion on causal relation is equivocal. He did not provide a
rationalized opinion on the cause of appellant’s hearing loss.12
The Board will remand the case to obtain a supplemental report from Dr. Little clarifying
whether appellant sustained hearing loss causally related to his workplace noise exposure.
OWCP should combine the case records of appellant’s hearing loss claims and refer the evidence
to Dr. Little for review. After such other development as OWCP deems necessary, it should
issue a de novo decision.13
CONCLUSION
The Board finds that this case is not in posture for a decision.

10

Alva L. Brothers, Jr., 32 ECAB 812 (1981).

11

See Ramon K. Farrin, Jr., 39 ECAB 736 (1988).

12

See Roy L. Humphrey, 57 ECAB 238 (2005) (to be probative, the medical opinion must be of reasonable
medical certainty and supported by medical rationale).
13

On appeal, appellant contended that he sustained an employment-related hearing loss for which he required
hearing aids. In view of the Board’s disposition of the case, it need not address his contention.

5

ORDER
IT IS HEREBY ORDERED THAT the October 24, 2012 decision of the Office of
Workers’ Compensation is set aside and remanded for further action consistent with this decision
of the Board.
Issued: April 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

